Title: From George Washington to Thomas Johnson, 31 August 1788
From: Washington, George
To: Johnson, Thomas



Dear Sir,
Mount Vernon Augt 31st 1788.

I shall be obliged to you for informing me, what foundation there is for so much of the following extract of a letter from Doctr Brooke at Fredericksburgh to Doctr Stuart of this County, as relates to the officious light in which my conduct was viewed for havg written the letter alluded to.
Since then, I was informed by “the Honourable James Mercer, that his Brother Colo. John Mercer, who was at that time (July 10th) in this town, was furnished with documents to prove, that General Washington had wrote a letter upon the present constitution to Governor Johnson of Maryland; and that Governor Johnson was so much displeased with the officiousness of General Washington, as to induce him to take an active part in bringing about the amendments proposed by a Committee of the Convention of Maryland.”
If the letter which I wrote to you at Annapolis, while the Convention of your State was in Session, was so considered, I have only to regret that it ever escaped me. My motives were declared. Having such proofs as were satisfactory to me, that, the intention of the leaders of Opposition was to effect an adjournment of your Convention (if a direct attack should be found unlikely to succeed) I conceived that a hint of it could not be displeasing to the Supporters of the proposed Constitution—in which light, as well from a letter I had received from you, as from universal report & belief, I had placed you—for I defy any anti-fœderalist to say, with truth, that I ever wrote to, or exchanged a word with him on the subject of the New Consitution if (the latter) was not forced upon me in a manner not to be avoided. Nothing therefore could be more foreign from my design than to attempt to make proselytes, or to obtrude my opinions with a view to influence the judgment of any one. The first wish of my heart, from the beginning of the business, was, that a dispassionate enquiry, free from sinister & local considerations

might, under the existing, & impending circumstances of this Country, (which could not be unknown to any Man of observation & reflexion) take place; and an impartial judgment formed of it.
I have no other object, Sir, for making this enquiry, than merely to satisfy myself whether the information (for information was all I had in view) was considered by you as an improper interference on my part, or, that the documents, and interpretation of this matter, by Colo. Mercer, is the effect of one of those mistakes, which he is so apt to fall into. With very great esteem & regard I am—Dear Sir Yr Most Obedt Hble Servt

Go: Washington

